Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, involve the question of whether or not there should be included as a part of the dutiable values of the merchandise the amount of the so-called British purchase tax. The appraiser has added such a tax, and the importer claims that his action in so doing is illegal.
In submitting these appeals, counsel for the respective parties have agreed that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the agreed facts and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found'by the appraiser, less any additions made by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.